DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election in the response filed on May 23, 2022 of Group I (claims 1-23) and the following species for examination is acknowledged: (i) HPV, (ii) SEQ ID NO: 595 as the HPV-specific primer, and (iii) SEQ ID NOs: 625 and 626 as the primer pair from claim 23.   
Applicant states that claims 1-19 read on the elected species. These claims read on the elected species as do claims 22 and 23. Accordingly, claims 1-19, 22, and 23 are examined on the merits herein. 
As is also noted in Applicant’s response, withdrawn species will be considered for rejoinder if a generic claim is allowable. 
It is also noted that the response does not specify whether the requirement to elect an invention and species for examination is traversed. Since no arguments concerning the requirement are presented, the election has been treated as an election without traverse per MPEP 818.01(a).
Claims 20, 21, 24, 39, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
	
Information Disclosure Statement
3.	The Information Disclosure Statement filed on December 20, 2019 has been considered.

Drawings
4.	The drawings filed on December 20, 2019 are objected to because the axes in Figure 1 are not entirely legible. 

Specification
5.	The specification is objected to because the format of the sequence identifiers used on pages 23 and 26 does not conform to that set forth in 37 CFR 1.821(d). More specifically, on page 23, “SEQ ID No. 20 to SEQ ID No. 616” must be replaced with “SEQ ID NO: 20 to SEQ ID NO: 616”. The other sequence identifiers on page 23 and also page 26 require the same correction. 
	As well, the abstract is objected to for undue length. As discussed in MPEP 608.01(b), the abstract should be “as concise as the disclosure permits” and “preferably within the range of 50 to 150 words in length.” In this case, the abstract is 166 words in length and is capable of being edited such that the number of words is 150 or fewer. 
	The specification is also objected to because it fails to provide clear support for the subject matter of claim 23. In particular, the specification fails to disclose SEQ ID NOs: 617-629 as primers that target human beta-globin. This is not a new matter issue since support is found in original claim 23. As discussed in MPEP 2163.06 III, the specification can be amended to add the necessary support without introducing new matter. 

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii). More specifically, based on the Notice of Acceptable of Application under 35 U.S.C. 371 and 37 CFR 1.495, it appears that a Sequence Listing was filed as a txt file and also as a PDF on 12/20/2019. 1 Accordingly, the aforementioned statement appears to be required.
Required response - Applicant must provide such statement.

Claim Objections
7.	Claim 1 is objected to because it appears that “pathogen DNA targets” was intended in line 2 for “pathogens DNA targets”. As well, it appears that “separate” was intended for “separated” in lines 4 and 22. Further, the word “and” should be inserted at the end of lines 8 and 20, and the word “the” before “temperature-induced denaturation” in line 18 should be deleted. Also, the word “from” is missing before “each other” in line 14, replacing each instance of “PCR reaction mixture” with “PCR mixture” is suggested since the word “reaction” is redundant. Lastly, the first line of the last clause is missing a comma after “determining.”
	Claims 4-8 and 12-14 are objected to because of the following informalities: replacing “PCR reaction mixture” with “PCR mixture” is suggested for the reasons set forth above with respect to claim 1.
	Claim 6 is objected to because “E. coli” should be italicized. Also, the word “the” should be inserted before “additives” in line 3. Further, the following words should not be capitalized: acetamide, formamide, betaine, glycerol, and gelatine.
	Claim 7 is objected to because “second” in the last line should be replaced with “seconds”. Also, the word “and” should be inserted after the semicolon at the end of the penultimate line of the claim.
	Claim 8 is objected to because of the following informalities: (i) “1 seconds” should be replaced with “1 second”; (ii) a semicolon should be inserted at the end of the first two incubation steps; and (iii) the word “and” should be inserted at the end of the second incubation step.
	Claim 10 is objected to because the claim contains two commas after “1,2-Dideoxyribose” in line 5 of the second “wherein” clause. This line of the claim also contains a period after “glycol” that should be deleted, and the word “polyethylene” is misspelled. As well, “primers” in line 4 should be replaced with “primer.” Further, the word “end” is missing after “5’” in line 10. And, “dideoxyribose” should not be capitalized. Also, the word “it” in lines 16 and 19 should be deleted, and “bases” in the penultimate line of the claim should be replaced with “base”.
	Claim 12 is objected to because of the following informalities. Replacing “composed by” with “composed of” is suggested.
	Claim 13 is objected to because of the following informalities. Replacing “defined for” with “defined by” in the last line is suggested.
	Claim 14 is objected to because of the following informalities. First, adding “in length” after “nucleotides” in line 4 is suggested. Second, replacing “complementary for at least 50%” with “at least 50% complementary” is suggested.
	Claim 18 is objected to because the word “a” should be inserted before “difference” in line 2.
	Claim 22 is objected to because “is further used” should be recited in line 2 for “are further used.”
	Claims 19 and 23 are objected to because the format of the sequence identifiers in each claim does not comply with 37 CFR 1.821(d). More specifically, in claim 19, “SEQ ID No. 20 to SEQ ID No. 616” must be replaced with “SEQ ID NO: 20 to SEQ ID NO: 616”. The other sequence identifiers in claims 19 and 23 require the same type of correction. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for several reasons. 
First, there is a lack of antecedent basis for “the double-stranded amplicon,” which is recited in line 6.
Second, in the first step of the method, the claim recites “providing a PCR reaction mixture comprising….an intercalating molecule or compound incorporated into the double-stranded amplicon and emitting a detectable signal.” The plain meaning of this language is that the provided PCR mixture must contain a double-stranded amplicon into which an intercalator or other compound is incorporated before any amplification steps have been conducted. It is not clear if this is the intended meaning, though, because the subsequent steps of the method require performing PCR to produce amplicons and monitoring release of the intercalator or other compound from said amplicons. Therefore, it appears that the first step may contain a grammatical/typographical error and that the intended meaning was to require providing a PCR mixture containing an amplification buffer that includes an intercalator or other compound capable of incorporating into double-stranded amplicons and emitting a detectable signal. Nevertheless, the requirements of the first step are unclear, and the claim is indefinite for this reason. 
Third, “the double-stranded amplicons” in lines 18-19 lacks clear antecedent basis. It is not clear that these double-stranded amplicons correspond to those recited in the first step of the method, and the previous steps in the claim do not require the PCR to generate double-stranded amplicons. Therefore, “the double-stranded amplicons” in lines 18-19 lacks clear antecedent basis.
Lastly, claim 1 is indefinite because it recites a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) in a manner that causes the scope of the claim to be unclear. As discussed in MPEP § 2173.05(c), such language can create an indefiniteness issue. In this case, claim 1 recites the broad recitation “wherein the PCR reaction mixture comprises two or more pairs of amplification primers for amplifying in a multiplex approach two or more target nucleic acids” in the first “wherein” clause, and the claim also recites “determining, discrimination [sic] and genotyping of different strains of the same pathogen, different pathogens belonging to separated [sic] genus and genetic variations in the sample” in the last “wherein” clause, which is the narrower statement of the range/limitation since it would necessarily require more than the two primer pairs required by the first “wherein” clause. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
In view of the election of HPV as the pathogen to be detected, the claim has been interpreted as requiring at least two primer pairs capable of distinguishing between different strains of HPV and/or detecting different genetic variants of HPV. 
Claims 2-19, 22 and 23 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issues.
Claim 5 is further indefinite. The claim is missing a conjunction before “bovine serum albumin” in the last line. As a result, it is not clear whether the amplification buffer must contain all of the recited components or just one recited component. For examination purposes, both interpretations have been considered.
Claim 5 is also indefinite because it is not clear whether the amplification buffer must include two buffers. 
Claim 6 is further indefinite because it recites an open-ended Markush group. In particular, the claim recites “a group comprising” in line 3, which, as noted in MPEP 2173.05(h) I, is indefinite because all of the options encompassed by the group are unclear.
Claim 6 also contains the trademark/trade name TRITON. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of nonionic detergent, and, accordingly, the identification/description is indefinite.
Claim 7 is further indefinite because there is insufficient antecedent basis for “the target purified nucleic acid,” which is recited in line 3. Neither claim 7 nor claim 1, from which claim 7 depends, requires purifying nucleic acids prior to the PCR.
Claims 10 and 14 are further indefinite because it is not clear whether these claims actually require the recited stem-loop primers and decoy oligonucleotides or if these features are optional. Each of the claims initially recites “wherein in case a formation of primer dimers causes….” and then goes on to describe inclusion of stem-loop primers or decoy oligonucleotides. The “wherein the case” language in each claim creates uncertainty as to whether the stem-loop primers and decoy oligonucleotides are required to reduce or eliminate problems related to primer dimer formation or if they are only required if problematic primer dimer formation is suspected for some reason. 
Claim 10 is also indefinite because it is unclear as to what is required for a hairpin structure to be “unique” as recited in line 10. More specifically, it is not clear whether “unique” requires a novel sequence, some novel structural characteristic, some novel functional property, or some other characteristic. The specification does not clarify the matter because it does not describe what is required for a hairpin structure to be “unique” and only reproduces the language in the claim without elaboration (see page 18, first full para.). 
Claim 10 is also indefinite because the metes and bounds of “an equivalent abasic nucleotide,” which is recited in line 12 are unclear. More specifically, it is not clear as to what structural features are required for a particular abasic nucleotide to be an equivalent of 1,2-dideoxyribose. The specification does not clarify the issue because it only reproduces the language in the claim without elaboration (see page 18, first full para.).
Claim 10 is further indefinite because the structural requirements of the loop portion are not entirely clear. In lines 10-14, the claim recites: the loop portion containing a DNA polymerase stopping site, modulated by the presence of at least one 1,2-dideoxyribose, an equivalent abasic nucleotide, preceded or followed by at least one 1,2-dideoxyribose, or at least one polyethylene glycol are suitable, but the preferential molecule is triethylene glycol (TEG). This recitation contains many typographical and grammatical errors to the extent that it is not clear what is required. It is clear that a DNA polymerase stopping site is required. It is also clear that a 1,2 dideoxyribose or “equivalent abasic nucleotide” is required, but the additional requirements imposed by the portion beginning with “preceded or followed by” are unclear. More specifically, it is not clear whether the limitations following “preceded or followed by” are only required when an equivalent abasic nucleotide is used or if they are also required when 1,2-dideoxyribose is used instead of an abasic nucleotide. As well, as noted in MPEP 2173.05(d), preferential language should be provided in the specification rather than the claims. In this case, the identification of PEG as “suitable” and TEG as “preferred” creates uncertainty because it is not clear if TEG is, in fact, required in some situations and, if so, what those situations might be. 
Claim 10 is further indefinite because the requirements of the competitive palindromic portion are not entirely clear. In the penultimate “wherein” clause, the claim states that the competitive palindromic portion “contains a DNA polymerase stopping site composed as the DNA polymerase stopping site of the loop portion.” The “composed as” language renders the clause indefinite because it is not clear if the clause is requiring the DNA polymerase stopping site to be the same as the DNA polymerase stopping site in the loop portion or if the claim more broadly encompasses a DNA polymerase stopping site that is merely similar in some way to the stopping site in the loop portion. The specification does not clarify the issue because it only reproduces the claim language (see page 18, first full para.). 
Lastly, claim 10 is indefinite because there is insufficient antecedent basis for “the downstream region of the target sequence,” which is recited in the last two lines of the claim. Applicant could address this issue by replacing “the downstream region” with “a downstream region.”
Claim 17 is further indefinite because it makes reference to a limitation that is variable. As discussed in MPEP 2173.05(b) II, this can cause a claim to be indefinite because its scope is not constant over time. In the instant case, the claim recites “wherein said amplification primers include one or more specific primers for each genotype of HPV.” The scope of this claim is not constant over time because discovery of a new HPV genotype(s) will increase the number of required primers. Applicant could address the issue by reciting the particular genotypes for which specific primers are required.
Claim 22 is further indefinite because there is insufficient antecedent basis for “said amplification of human genomic DNA.” Neither claim 22 nor claim 1, from which claim 22 depends, requires amplifying human genomic DNA.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of these claims depends from claim 1. As discussed above, both claims are indefinite because it is not clear whether they only set forth an optional requirement or actually require the use of stem-loop primers and decoy oligonucleotides, respectively. If the claims only set forth an optional requirement, they are not further limiting because they do not require anything in addition to claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-3, 5, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference).
	The instant claims are drawn to a method for detecting pathogens in a sample. The method comprises multiplex PCR and high-resolution melting (HRM) analysis. As noted above, Applicant has elected HPV as the pathogen for examination.
	Regarding claim 1, Tsakogiannis discloses a method that contains the following steps (see section 1.5, “Duplex Real-time PCR assays” on page 15):
	(a) performing multiplex PCR on a sample of nucleic acids obtained from a sample in the presence of an amplification buffer, two amplification primers, and an intercalator that incorporates into double-stranded amplicons; and
	(b) performing, at the end of the PCR, a high-resolution melting (HRM) analysis of the PCR mixture in which the melting temperature of amplicons generated during the PCR is measured. 2
	Further regarding claim 1, the primers used in the different multiplex PCRs of Tsakogiannis target different nucleic acids, namely, different HPV genotypes, and produce amplicons with different melting temperatures that are measured during the HRM analysis (Table 1 on page 14; see also section 1.5 on page 15 and Fig. 1).
	Further regarding claim 1, the HRM analysis in the method of Tsakogiannis comprises monitoring the change in signal emission from the intercalator resulting from temperature-induced denaturation of the amplicons generated during PCR and release of the intercalator (see Fig. 1; see also section 1.5 on page 15). As can be seen in Figure 1, the results of the HRM analysis are provided in a graphic interface, and the HRM analysis can be used to detect and distinguish between different HPV genotypes.3 Thus, Tsakogiannis discloses a method that contains all of the elements of claim 1.
	Regarding claim 2, the amplification primers used by Tsakogiannis produce amplicons with a size within the recited range of 38-1500 bp (see Table 1 on page 14).
	Regarding claim 3, the amplicons generated by Tsakogiannis have a melting peak within the claimed range of 68-95°C (see Table 1 on page 14).
	Regarding claim 5, the amplification buffer used by Tsakogiannis contains DNA polymerase, dNTPs, buffer, and water (section 1.5 on page 14).4
	Regarding claim 9, the method of Tsakogiannis is conducted in a real-time PCR machine (section 1.5).
	Regarding claims 10 and 14, as discussed above, it is not clear that use of the recited stem-loop and decoy oligonucleotides is required and not optional. If said use is optional, Tsakogiannis also anticipates claims 10 and 14.
	Regarding claim 11, the PCR and HRM analysis of Tsakogiannis are performed in a real-time PCR thermocycler (section 1.5). 
	Regarding claims 15 and 16, the method of Tsakogiannis is designed to amplify HPV using genotype-specific primers (Table 1 and section 1.5).
	

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Gundry et al. (Nucleic Acids Research 2008; 36: 3401-3408) and Chagné (Methods in Molecular Biology 2015; 1245: 151-159).
	Claim 4 depends from claim 1 and requires each amplification primer to be present at a concentration between 50 nM and 1000 nM.
	As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	Regarding claim 4, Tsakogiannis does not clearly disclose concentration of each primer in the PCR mixture. In section 1.5, the reference teaches that “Each primer mixture contained 10 pmol of each L1 specific primer set.” It is not clear from this language whether each primer in the primer sets is present at 10 pmol or if the total primer concentration in the primer set is 10 pmol. Therefore, it is not clear that the primer concentrations in the PCR mixtures of Tsakogiannis fall within the claimed range of 50-1000 nM.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to practice the method of Tsakogiannis using primer concentrations within the claimed range. As discussed in MPEP 2144.05 II, it is prima facie obvious to conduct routine experimentation to optimize results-effective variables, such as concentrations, in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the claimed concentrations, and the prior art of each of Gundry and Chagné indicates that primer concentrations within the claimed range were suitable for PCR (Gundry at page 3402, col. 2 – page 3403, col. 1; Chagné at page 153, last para.). Therefore, the ordinary artisan would have had a reasonable expectation of success in using routine experimentation to arrive at primer concentrations within the claimed range, and the method of claim 4 is prima facie obvious. 

15.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Kaltenboeck et al. (Advances in Clinical Chemistry 2005; 40: 219-259).
	As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	Regarding claim 5, as discussed above, the claim is indefinite. One interpretation is that the PCR mixture only needs to contain one of the recited components. As discussed above, Tsakogiannis anticipates the claim when this interpretation is used. Another interpretation is that the claim requires the PCR mixture to contain all of the recited components. Tsakogiannis does not teach this interpretation because the reference does not teach that the PCR mixture includes bovine serum albumin (BSA).
	Regarding claim 6, Tsakogiannis also does not teach that the PCR mixture contains one of the recited additives.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to further include BSA in the PCR mixture of Tsakogiannis. Kaltenboeck provides motivation as well as a reasonable expectation of success by teaching that BSA is a “PCR facilitator” that improves amplification efficiency (section 6.1.2 on page 235). This portion of Kaltenboeck also identifies NP-40, DMSO, betaine, Triton, single-stranded binding proteins, and glycerol as PCR facilitators. Therefore, the ordinary artisan also would have had motivation and a reasonable expectation of success in including any of these materials in the PCR mixture of Tsakogiannis to obtain the advantage of better amplification efficiency as disclosed in Kaltenboeck. Thus, the methods of claims 5 and 6 are prima facie obvious.

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Wittwer et al. (BioTechniques 1997; 22: 130-138).
	As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	Regarding claim 7, Tsakogiannis teaches that the PCR includes amplifying purified target nucleic acids (see, e.g., sections 1.1 and 1.5). The reference also discloses the following PCR conditions (see section 1.5): (i) denaturation at 95°C for 3 seconds; (ii) annealing and extension at 60°C for 30 seconds. These conditions fall within the ranges recited in claim 7.
	Tsakogiannis teaches monitoring the increase in fluorescence resulting from incorporation of the intercalating dye into double-stranded amplification products in section 1.5, whereas claim 7 requires monitoring the signal change resulting from release of the intercalator from the double-stranded amplicons.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to additionally monitor release of the intercalator from the double-stranded amplicons during the PCR of Tsakogiannis. Wittwer provides motivation to do so by teaching that continuous monitoring during real-time PCR, which would include monitoring release of the intercalator, “allows rapid optimization of amplification conditions and should be particularly useful in developing new, standardized clinical assays” (abstract; see also p. 130, col. 3 – p. 131, col. 1; p. 135, col. 3; and pp. 137-138, where Wittwer elaborates on this advantage). Wittwer also provides a reasonable expectation of success by describing suitable equipment and methods for continuous monitoring of real-time PCR reactions that contain an intercalator (see p. 131; Fig. 5). Thus, the method of claim 7 is prima facie obvious. 

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Chagné (Methods in Molecular Biology 2015; 1245: 151-159), Gundry et al. (Nucleic Acids Research 2008; 36: 3401-3408), and Jaakola et al. (Food Chemistry 2010; 123: 494-500).
	As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	Regarding claim 8, Tsakogiannis teaches performing a temperature ramping step and monitoring the decrease in fluorescence resulting from release of the intercalator from the double-stranded amplicons (section 1.5). The temperature ramping step is performed by heating from 60°C to 95°C in increments of 0.5°C/sec (section 1.5).
	The instant claim 8, though, requires an initial denaturation and reannealing step and also raising the temperature to 95°C in increments of 0.1°C/sec or less.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to modify the method of Tsakogiannis to include an initial denaturation and reannealing step between the PCR and HRM analysis. Chagné provides motivation to do so by disclosing such a step in a method comprising PCR followed by HRM analysis and stating that “This quick melting/reannealing is the core of the technique, as it influences the subsequent HRM analysis” (page 152, section 2). Chagné also provides a reasonable expectation of success by describing how to conduct the “quick melting and reannealing” (page 152, section 2).
	Chagné teaches using a temperature of 94-95°C for the “quick melting” (i.e., the denaturation at 95°C for 1-60 seconds recited in claim 8), but the reference fails to disclose the incubation time. Chagné also fails to disclose incubation at 60°C for 30-120 seconds as required by claim 8 and temperature ramping rate within the claimed range of 0.1°C/second or less.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to conduct routine experimentation to arrive at optimum values for the temperature ramp rate, the time and temperature of the initial “quick melting” step suggested by Chagné, and the time and temperature for the reannealing step suggested by Chagné. As discussed in MPEP 2144.05 II, routine optimization of results-effective variables, such as concentration or temperature, is obvious in the absence of unexpected results. In this case, incubation times, reaction temperatures, and temperature ramp rates are known results-effective variables, and the prior art teaches that values within or close to the claimed values or ranges are suitable. More specifically, each of Chagné, Gundry, and Jaakola suggests quick melting at 95°C by teaching that this temperature or a temperature very close thereto (94°C) is suitable for this purpose (Chagné at page 152; Gundry at page 3403, col. 1; Jaakola at page 498). The references also suggest a short duration for the quick melting step since Chagné describes this step as “quick” (page 152) and each of Gundry and Jaakola disclose incubation times within the claimed range (Gundry at page 3403, col. 1; Jaakola at page 498, col. 1). Each of Gundry and Jaakola also discloses reannealing times within the claimed range, with Jaakola additionally disclosing a reannealing temperature of 60°C (Gundry at page 3403, col. 1; Jaakola at page 498, col. 1). Lastly, each of the references teaches ramping up to at least 95°C, with Gundry additionally teaching that the ramp rate may be one within the claimed range (Chagné at page 153; Gundry at page 3403, col. 1; Jaakola at page 498, col. 1). Thus, the ordinary artisan would have recognized from these teachings in the prior art that the claimed values are among those routinely used in the art. Then, since no evidence of unexpected results has been presented with respect to the recited ranges for the quick melting and reannealing steps or the ramp rate used during the subsequence melting step, it is clear that a prima facie case of obviousness for the method of claim 8 exists.

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Park et al. (US 2015/0072351 A1).
	As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	As also discussed above, claim 14 is indefinite, but if the decoy oligonucleotides are required, Tsakogiannis fails to disclose such PCR mixtures. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to include decoy oligonucleotides having the required features in the PCR mixtures of Tsakogiannis. Park provides motivation to do so by teaching that a blocking oligonucleotide that is complementary to a primer can be added to a PCR mixture to prevent undesirable primer dimer formation (paras. 56 and 130; see also Example 5 at paras. 231-234). The ordinary artisan would, therefore, have been motivated to add such oligonucleotides to the PCR mixtures of Tsakogiannis to obtain the same benefit of reduced primer dimer formation. In doing so, the ordinary artisan would have been motivated to use blocking (decoy) oligonucleotides with a length within the claimed range of 10-100 nucleotides and at least 50% complementary to the corresponding primer since Park discloses a specific example of a blocking oligonucleotide with these features (Table 3 on page 17). The ordinary artisan also would have been motivated to design the blocking (decoy) oligonucleotides such that the melting temperature of the blocking oligonucleotide and the corresponding primer does not exceed 2°C since Park also taught that this was a suitable way to design such oligonucleotides (para. 121). The ordinary artisan would have had a reasonable expectation of success since the blocking oligonucleotides of Park are suitable for use in real-time PCR (para. 56) and also in view of the guidance provided by Park concerning blocking oligonucleotide design (see Example 5 and paras. 120-124). Thus, the method of claim 14 is prima facie obvious.

19. 	Claims 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Manna (US 8,980,562 B1; IDS reference).
As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
Regarding claim 17, Tsakogiannis teaches specific primers for multiple HPV genotypes (see Table 1 and section 1.5, where primers specific to HPV-16, 35, 18, 31, 51, and 66 are disclosed). Tsakogiannis does not disclose primers for all HPV genotypes, though. 
Regarding claim 18, which depends from claim 17, Tsakogiannis teaches primers that produce amplicons that differ from one another in melting temperature by less than 30°C (see Table 1). 
Regarding claim 22, the method of Tsakogiannis does not include amplification of human genomic DNA as a control.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to modify the method of Tsakogiannis to further include primers specific to all HPV genotypes. Each of Tsakogiannis and Manna provides motivation to do so by teaching that many genotypes of HPV are known to exist and that infection with certain genotypes increases the risk of cancer (Tsakogiannias at pages 13-14; Manna at cols. 1-2). The ordinary artisan would have recognized from the teachings of Tsakogiannis and Manna that any desired number of HPV genotypes could be detected, and, accordingly would have been motivated to detect any combination of known genotypes. The ordinary artisan would have had a reasonable expectation of success since the nucleotide sequences of these HPV genotypes were known. In doing so, the ordinary artisan also would have recognized from the disclosure in Table 1 of Tsakogiannis that the primers for amplifying additional HPV genotypes should be designed such that the melting temperatures of the resulting amplicons do not differ from one another by more than 30°C. Lastly, the ordinary artisan would have been motivated to further amplify human genomic DNA using primers specific to beta-globin since Manna taught that this was a useful way to provide an internal control that “determine[s] the specimen quality, nucleic acid extraction, and PCR reaction inhibition” (col. 8, ll. 32-34). The ordinary artisan would have had a reasonable expectation of success since Manna disclosed primers specific to beta-globin (see, e.g., SEQ ID NOs: 46 and 47 at cols. 19-20). Thus, the methods of claims 17, 18, and 22 are prima facie obvious.

20. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Lowy et al. (US 2008/0112973 A1).
As discussed above, Tsakogiannis anticipates the methods of claims 1-3, 5, 9-11, and 14-16.
	Regarding claim 19, Tsakogiannis does not teach that one of the HPV-specific primers is the elected primer of SEQ ID NO: 595.
	As evidenced by Lowy, though, SEQ ID NO: 595 is contained in SEQ ID NO: 6 of Lowy (Table 2) and is described as primer suitable for amplifying the E7 gene of HPV16.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to practice the method of Tsakogiannis using SEQ ID NO: 595 as an HPV16-specific primer. As discussed in MPEP 2144.06 and 2144.07, in the absence of unexpected results, it is prima facie obvious to select a known material based on its suitability for the intended purpose or to substitute equivalents known to be useful for the same purpose. In this case, the teachings of Tsakogiannis indicate that primer design is routine and the teachings of Lowy identify SEQ ID NO: 595 as a sequence suitable for use in an HPV16-specific primer. Therefore, the ordinary artisan would have recognized that SEQ ID NO: 595 was suitable for use as an HPV16-specific primer, and, accordingly, would have been motivated to use this primer with a reasonable expectation of success, particularly no evidence of unexpected results has been presented with respect to the claimed primer. Thus, the method of claim 19 is prima facie obvious. 

21.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsakogiannis et al. (Molecular and Cellular Probes 2015; 29: 13-18; IDS reference) in view of Manna (US 8,980,562 B1; IDS reference) and further in view of Sugiyama et al. (US 7,745,473 B2).
As discussed above, the teachings of Tsakogiannis in view of Manna render obvious the method of claim 22.
Regarding claim 23, which depends from claim 22, neither Tsakogiannis nor Manna teaches the use of the elected primers of SEQ ID NOs: 625 and 626.
As evidenced by Sugiyama, though, each of SEQ ID NOs: 625 and 626 is found in a known human beta-globin nucleic acid sequence (see SEQ ID NO: 14).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to amplify the human beta-globin gene suggested by Manna using any suitable sequences found in the known sequence of the beta-globin gene. As evidenced by the teachings in Tsakogiannis and Manna, primer design from known sequences was routine and conventional at the time of the invention, and, as evidenced by Sugiyama, the claimed primers were found in a known beta-globin sequence (SEQ ID NO: 14). Then, since no evidence of unexpected results has been presented with respect to the claimed primers, their design from the known beta-globin sequence and use in the method suggested by Tsakogiannis in view of Manna is prima facie obvious. Thus, the method of claim 23 is prima facie obvious.

Allowable Subject Matter
22.	Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Correction of the minor informalities noted above is also required.
Claim 12 depends from claim 1 and requires loading the multiplex PCR mixture periodically with a calibrator that is composed of synthetic oligonucleotides that correspond to the amplicons generated by the specific primers in the PCR mixture. 
The closest prior art is that of Tsakogiannis and Gundry, each of which is cited above. Tsakogiannis teaches performing PCR and HRM analysis using control nucleic acids, but these reactions are conducted in singleplex, whereas the claim requires the calibrator to be present in the multiplex PCR reaction. There is no clear motivation to modify Tsakogiannis in this way. Gundry describes calibrators, but these calibrators do not correspond to any amplicons generated in the PCR (see page 3402, “Calibrators” section). There is no proper rationale to redesign the calibrators of Gundry such that they have the required features. 
Claim 13 depends from claim 1 and requires the use of multiple primer pairs, each of which is specific for the same DNA target, such that different target DNAs are defined by more than one melting peak.
The closest prior art is that of Jaakola, which is cited above. Jaakola discloses PCR and HRM to analyze three genes: ITS, trnL-F, and rpl36-ps8 (Table 1 and pages 495-497). As can be seen in Table 1, multiple primer pairs are used for each gene, but the goal of Jaakola is fundamentally different from Tsakogiannis because the primers of Jaakola are not species specific (see, e.g., section 3.2). Therefore, the ordinary artisan would not have had a clear motivation or reason to practice the method of Tsakogiannis using multiple primer pairs for each target DNA. 

Conclusion
23.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If this is not correct, and only an ASCII text file of the Sequence Listing was submitted on 12/20/2019, the Incorporation-by-Reference paragraph discussed above in (1)(a) is required. This is required because the sequence listing was not published as part of the international application. See MPEP 2422.03. 
        2 As discussed above, claim 1 is indefinite, but one possibility is that the first step intends to require a PCR mixture that includes sample nucleic acids, an amplification buffer, and an intercalator or other compound capable of incorporating into a double-stranded amplicon and emitting a detectable signal. This interpretation has been used in the rejection.
        3 As discussed above, it is not clear whether the claim requires determining, discriminating, and genotyping (i) different strains of the same pathogen, (ii) different pathogens belonging to separate genus, and (iii) genetic variations in the sample or just one of (i), (ii), and (iii). Since HPV was elected as the pathogen, distinguishing between strains of a pathogen is considered a reasonable interpretation.
        
        4 As noted above, it is not clear whether claim 5 requires the buffer to contain all or at least one of the recited components.